Coleman, J.,
concurring:
I concur in the opinion of Sanders, J., and in the order. I also concur in the opinion of McCarran, C. J.
Aside from the fact that the courts are unanimous in the view taken by the Supreme Court of California, as set forth in the concurring opinion of the learned chief justice (except in Idaho, where reasons exist for a different rule), it would seem that an additional reason exists for this court to adopt the view of the California court, and that is, that both our constitutional and statutory provisions relative to the writ of prohibition were taken from California, and our statutory provision was enacted some time after the decisions in the California cases were rendered. In the light of this fact, I think we must assume that our legislature intended to adopt the California statute as construed by the highest court of that state.
While the point has not been urged upon us, I am inclined to the view that petitioners have an adequate remedy at law, in that they may pay the license tax under protest and bring a suit at law to recover the same. (Wells Fargo & Co. v. Dayton, 11 Nev. 161; 37 Cyc. 1260.)